Citation Nr: 1232561	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected rhinosinusitis.

2.  Entitlement to an initial rating in excess of 10 percent prior to April 20, 2010, and in excess of 20 percent since April 20, 2010, for service-connected left shoulder impingement.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and September 2009 rating decision of the RO in Denver, Colorado.  
 
The Veteran was afforded a video conference hearing in July 2012.  A transcript is of record.  

In August 2007 the RO awarded service connection for a left shoulder disability, rated as noncompensable from July 22, 2007.  The Veteran contended that she was entitled to a compensable rating.  In September 2010 the RO granted a 20 percent rating for a left shoulder disability from April 20, 2010.  Then, in May 2012, the RO issued a rating correction, such that the Veteran was awarded a 10 percent rating from July 22, 2007, and a 20 percent rating from April 20, 2010, for service-connected left shoulder disability.  The Board observes that when seeking a higher VA disability rating, the Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the issue is as characterized on the title page.

The issue of entitlement to an initial rating in excess of 10 percent prior to April 20, 2010, and in excess of 20 percent since April 20, 2010, for service-connected left shoulder impingement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran experienced sinus flare ups of more than six non-incapacitating episodes a year, involving headaches, pain and purulent discharge; the Veteran has not had surgery for the disability.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and no higher, for rhinosinusitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Codes 6510-6514, 6522 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In August 2009, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, she bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the September 2009 determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records have been obtained.  She has also been afforded a VA medical examination in August 2009.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  

In July 2012, the Veteran was afforded the opportunity to testify before the Board.  Moreover, in a discussion held off the record and during the Board hearing, the Veterans Law Judge asked questions designed to elicit relevant information regarding the Veteran's symptoms.  The Veterans Law Judge clarified the issue on appeal, confirmed that there was no outstanding evidence, and explored alternative bases for rating the rhinosinusitis.  This action provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments with regard to the claim for a compensable evaluation for the Veteran's disability, supplementing VCAA notice and in compliance with 38 C.F.R. § 3.103(c)(2) (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.


Applicable Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's rating for rhinosinusitis has been assigned under 38 C.F.R. § 4.97, Diagnostic Code 6514 for chronic, sphenoid sinusitis, and under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2011).

Allergic or vasomotor rhinitis is rated under diagnostic code 6522.  A 10 percent evaluation is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating requires polyps.  38 C.F.R. § 4.97 Diagnostic Code 6522. 

By way of background, service treatment records show that the Veteran reported experiencing a chronic cough and chronic rhino nasal allergies, and that she was seen for symptoms of upper respiratory infection, to include green phlegm, and prescribed Allegra and Flonase, reportedly without relief.

In March 2009 the Veteran indicated that she experienced chronic allergies.  She later explained that she suffered from frequent upper respiratory problems resulting from allergies, and for which she was generally prescribed allergy medications, to include decongestants.  She indicated that congestion and pressure headaches occurred frequently and resulted in her taking sick days off from work.  She reported that she used a daily over-the-counter allergy medication.  

University of Colorado Hospital treating notes listed allergies and frequent colds as one of the Veteran's medical concerns.  

In August 2009 the Veteran was afforded a VA examination for her chronic allergies.  The Veteran reported that her work required a lot of travel, which was difficult in part due to her allergies.  She indicated that she had missed approximately 5 days of work related to sinus and allergy symptoms.  She reportedly used an over-the-counter decongestant.  The Veteran described experiencing symptoms such as headaches, intermittent purulent discharge, red, itchy, swollen eyes, congestion, a sore throat and chronic puffiness.  She indicated that such symptoms occurred a couple of times each month, lasting approximately one week, such that she was symptomatic approximately two weeks each month.  She indicated that she took Tylenol for her headaches, and Claritin and over-the-counter decongestants as needed, or approximately every two to three days.  She reported that she experienced sinus infections once every two to three months, and was typically on a week long course of antibiotics.  She reported that she also required antibiotics when she experienced a persistent, severe headache and more purulent discharge, explaining that she experienced prostrating headaches that lasted one to two days during sinus infections.  She explained that her work required a lot of traveling, which was difficult when her sinuses caused pain and pressure, especially on airplanes.  

On physical examination the Veteran had some erythema and swelling of her turbinates bilaterally; however, there were no polyps in either naris.  She had 30 percent obstruction on the left side, and 10 percent obstruction on the right side, secondary to swollen turbinates.  The Veteran was tender to palpation over the maxillary sinuses.  The oropharynx had mild erythema, no exudates, and no cobblestoning.  X-ray of the Veteran's sinuses showed that the paranasal sinuses were clear and well-aerated without evidence of inflammatory change.  Impression was of normal sinus series.  Diagnosis was of chronic rhinosinusitis with recurrent symptoms treated with only over-the-counter medications and two to three courses of antibiotics per year.  The Veteran experienced prostrating episodes approximately twice yearly.  There was no evidence of polyps.  There was some obstruction secondary to turbinate swelling.  There was normal complete blood count and sinus films.  

In January 2010 the Veteran indicated that she experienced six or more non-incapacitating episodes of rhinosinusitis per year.  She reported that her episodes included discharge, headaches and sinus and nose pain.  She reiterated that at her August 2009 VA examination she had reported that two weeks per month she experienced rhinosinusitis symptoms.  She indicated that this would equate to twelve episodes a year, well over the minimum of 6 non-incapacitating episodes per year required for a 30 percent disability rating.  She reported that although her episodes were not completely incapacitating, they required headache medicine, decongestant and allergy medications, and more rest than normal.  She indicated that the symptoms and side effects from medications related to her chronic rhinosinusitis decreased her optimum work productivity.  

At her July 2012 Board hearing, the Veteran indicated that during the previous two months she had likely experienced sinus problems one to two times.  She reported that she took over-the-counter medications to include allergy medications, decongestants, and medication for pressure headaches.  She explained that she experienced a runny nose that resulted in headaches.  The Veteran indicated that on a scale with 10 representing a completely debilitating headache, she experienced headaches at a 7 or 8.  She indicated that 3 to 4 times each year the headaches were incapacitating such that she could not work.  She reported that she treated such symptoms with increased dosages of her medication, and rest.  She reported that she did not treat her sinuses with prescriptions because she found that prescriptions and over-the-counter medications were similar, namely a lot of decongestants.  The Veteran indicated that her ability to go outside was altered according to weather.  
 
Legal Analysis

The record on appeal includes the Veteran's statements regarding her experiences with symptoms to include headaches, pain and purulent discharge, as well as the frequency of her non-incapacitating and incapacitating episodes.  The Board finds that the Veteran's statements in regards to her rhinosinusitis symptomatology, including frequency are competent and credible.  With respect to the question of competency, the Board notes that headaches, nasal pain and nasal discharge are the types of lay testimony that the Veteran is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Additionally, the Board finds that the Veteran's statements of her rhinosinusitis symptomatology and its frequency are credible.  In that regard, the Board observes that the Veteran's statements were consistent.  The Veteran's reported medical history in this case is found to hold great probative weight.

The Veteran has reported continuing post-service symptomatology for sinusitis, sometimes referred to as allergies or chronic colds.  For example, physical examination in August 2009 showed that she experienced some erythema and swelling of her turbinates bilaterally, she had 30 percent obstruction on the left side, and 10 percent obstruction on the right side, secondary to swollen turbinates, was tender to palpation over the maxillary sinuses, and had mild erythema of the oropharynx.  The Veteran further described experiencing symptoms such as headaches, intermittent purulent discharge, red, itchy, swollen eye, congestion, a sore throat and chronic puffiness, occurring 2 weeks each month.  In January 2010, she emphasized that based on her reports at the August 2009 examination, she experienced 12 episodes a year, which were not completely incapacitating, but required her to take medications and rest more than usual.  Given the objective medical evidence of continuing sinusitis symptoms and the Veteran's credible testimony concerning incapacitating attacks of sinusitis, the Board finds that an initial disability rating of 30 percent for service-connected sinusitis is warranted.

A higher rating is not, however, warranted.  The rating schedule provides for a maximum disability rating of 50 percent following radical surgery with chronic osteomyelitis or, for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514.  That is, in order for the Veteran to qualify for the 50 percent rating, she must have had repeated surgeries and/or radical surgery on her sinuses which have been less than effective (i.e. still productive of purulent discharge and crusting and/or osteomyelitis).  In the current case, the Veteran does not have a surgical history for her sinuses.  As such, the Veteran does not meet the basic threshold requirement to qualify for the 50 percent rating.

The Board has considered whether to issue staged ratings, but finds them not appropriate under the circumstances.  

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, has described symptomatology regarding her sinusitis that includes headaches, sinus and nasal pain, and purulent discharge.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant has referenced time missed from work, and difficulty traveling for work due to sinus pressure problems exacerbated by airplanes; however, at her hearing the Veteran indicated that she continued to work as a software consultant for a law enforcement software company.  38 C.F.R. § 4.16 (2011).  Indeed, she does not appear to contend that she is entitled to a total rating based on unemployability due to a service-connected disability.

Overall, the evidence is at least in balance as to whether an initial disability rating of 30 percent is warranted for the Veteran's rhinosinusitis; however, the preponderance of the evidence is against a rating in excess of 30 percent.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial rating of 30 percent for service-connected rhinosinusitis is granted, subject to the laws and regulations governing the award of monetary benefits.  



REMAND

The Veteran contends that she is entitled to a higher initial rating for service-connected left shoulder impingement, non-dominant, rated as 10 percent disabling prior to April 20, 2010, and as 20 percent disabling since then.  

The claims folder shows that the Veteran's left shoulder was most recently examined in April 2010.  She was scheduled for a VA examination in March 2012; however, this was cancelled by the Medical Administrative Service.  At her July 2012 hearing the Veteran indicated that she was unaware of such scheduled examination.  The Board observes that without receipt of a copy of the letter that was mailed to the Veteran informing her that she had been scheduled for a VA examination, it remains unclear whether the Veteran was in fact notified of her examination.  

The Veteran further contended that her symptomatology had worsened, and expressed that she had to adjust her life activities for the pain and limitations she experienced from her left shoulder disability.  In order to evaluate the severity of the Veteran's service-connected left shoulder impingement, the Board finds that another VA examination is required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A copy of the notice sent to the Veteran scheduling such examination should be included in the claims folder.  On remand, the Veteran should be notified that it is her responsibility to report for any scheduled examination based on notice sent to her last address of record, and to cooperate in the development of the case.  See 38 C.F.R. §§ 3.158, 3.655.

While on remand, any outstanding VA treatment records since April 2009 should be associated with the claims folder.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records from April 2009 through the present should be obtained and associated with the claim.  

2.  Following receipt of any outstanding treatment records, schedule the Veteran for a VA examination and send appropriate notice to her most recently obtained address, informing her of the examination, and that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with an original compensation claim, without good cause, will result in a decision based on the evidence of record.

3.  The Veteran should then be afforded a VA examination to determine the current severity of her service-connected left shoulder disability.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran including any current symptoms of the left shoulder disability, including any loss of motion or instability.  The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion concerning the impact of the service-connected left shoulder disability on the Veteran's ability to work.  The rationale for opinions expressed should be provided.

4.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


